           Case 4:19-cv-03382 Document 1-2 Filed on 09/06/19 in TXSD Page 1 of 50

Michelle Haberland

From:                           No- Reply@eFi leTexas.gov
Sent:                           Friday, August 30, 2019 3:59 PM
lo:                             Michelle Haberland
Subject:                        Notification of Service for Case: 1126859, JEFFREY ADAMS,SHERRI ADAMS vs FEDNAT
                                INSURANCE COMPANY for filing Amended Filing, Envelope Number: 36445183


Follow Up Flag:                Follow up
Flag Status:                   Completed




                                                                Notification of Service
f!
t
        EFILE
      UTEXlt$.gov-
                                                                                  Case Number: 1126859
                                                            Case Style: JEFFREY ADAMS,SHERRI ADAMS
                                                                      vs FEDNAT INSURANCE COMPANY
                                                                             Envelope Number: 364451 83

This is a notification of service for the filing listed. Please click the link below to retrieve the submitted
document.

                                                 Filing Details
Gase Number                       1   126859
                                  JEFFREY ADAMS,SHERRI ADAMS vs FEDNAT INSURANCE
Case Style
                                  COMPANY
Date/Time Submitted               813012019 3:57 PM CST
Filing Type                       Amended Filing
Filing Description                PLAINTIFF'S FIRST AMENDED PETITION
Filed By                          Eric Dick
                                  FEDNAT I NSU RANCE COMPANY:

                                  M ichel   le Haberland   (m   haberla nd@gallowaylawfi rm. com)
Service Contacts
                                  J   ames Kauffman ( kauffman@gal lowaylawfi       rm. com)

                                  Les Pickett (lpickett@gallowaylawfirm.com)


                                               Document Details
Served Document                   Download Document
                                         This link is active for 30 days




                                               EXHIBIT "B"
                      Case 4:19-cv-03382 Document 1-2 Filed on 09/06/19 in TXSD Page 2 of 50
             CORPORATE CREATIONS
A                 Registered Agent • Director • Incorporation


Corporate Creations Network Inc.
1 1380 Prosperity Farms Road #221 E, Palm Beach Gardens, FL 33410


                 FedNat Insurance Company                                                                                                                        06/04/2019
                 Carissa Lawson-Mason Compliance Analyst
                 FedNat Insurance Company
                 14050 NW 14th Street
                 Suite 180
                 Sunrise FL 33323




   SERVICE OF PROCESS NOTICE
  The following is a courtesy summary of the enclosed document(s). ALL information should be verified by you.                                                                            Item: 2019-40

  Note: Any questions regarding the substance of the matter described below, including the status or how to
  respond, should be directed to the contact set forth in line 1 2 below or to the court or government agency where
  the matter is being heard. IMPORTANT: All changes or updates to the SOP contact individuals or their contact
  information must be submitted in writing to SOPcontact@corpcreations.com. Any changes will become effective
  upon written confirmation of Corporate Creations.


   1.                          Client Entity:      FedNat Insurance Company

   2.                       Title of Action:       Jeffrey and Sherri Adams vs. FedNat Insurance Company

   3.               Documents) Served:             Citation
                                                   Plaintiff's Original Petition
                                                   Exhibits

   4.                       Court/Agency:          Harris County Civil Court

   5.                         State Served:        Texas

   6.                       Case Number:           1126859

   7.                            Case Type: Breach of Contract

   8.                 Method of Service: Certified Mail

   9.                      Date Received:          Monday 6/3/201 9

   10.                      Date To Client: Tuesday 6/4/2019

   11.      # Days When Answer Due:                See Notes          CAUTION: Client Is solely responsible for verifying the accuracy of the estimated Answer Due Date. To avoid missing a crucial
                                                                      deadline, we recommend Immerfiately confirming in writing with opposing counsel that the date of the service In their records matches
                       Answer Due Date:            see Notes
                                                                     ,the Date Received.


   12.                        SOP Sender: Dick Law Firm, PLLC
           (Name, City, State, and Phone Number)   Houston, TX
                                                   832-207-2007

   13.             Shipped To Client By:           Email Only with PDF Link

   14.                 Tracking Number:

   15.                         Handled By: 441

   16.                                 Notes- P|ease note the answer is due by 10:00am on the Monday next following the expiration of twenty (20) days after
                                            " service                                                                                                                                "




   NOTE: This notice and the information above is provided for general informational purposes only and should not be considered a legal opinion. The
   client and their legal counsel are solely responsible for reviewing the service of process and verifying the accuracy of all information. At Corporate
   Creations, we take pride in developing systems that effectively manage risk so our clients feel comfortable with the reliability of our service. We always
   deliver service of process so our clients avoid the risk of a default judgment. As registered agent, our role is to receive and forward service of process. To
   decrease risk for our clients, it is not our role to determine the merits of whether service of process is valid and effective. It is the role of legal counsel to
   assess whether service of process is invalid or defective. Registered agent services are provided by Corporate Creations Network Inc.

                       11380 Prosperity Farms Road #221E, Palm Beach Gardens, FL 33410                                 Tel: (561) 694-8107             Fax: (561) 694-1639
                                                                            www.CorporateCreations.com
                 Case 4:19-cv-03382 Document 1-2 Filed on 09/06/19 in TXSD Page 3 of 50

      \S Ch"

                                                OFFICE OF DIANE TRAUTMAN
      a                                         COUNTY CLERK, HARRIS COUNTY, TEXAS
                                                 COUNTY CIVIL COURTS DEPARTMENT


                                                           Docket Number: 1126859
                                          Receipt Number:          Date:     Sheriff/Constable Fee: $


JEFFREY ADAMS, ET AL
Plaintiff                                                                      In The County Civil Court at Law No. 1
VS.                                                                            201 Caroline #500
FEDNAT INSURANCE COMPANY                                                       Houston, Tx 77002
Defendant


                                                           THE STATE OF TEXAS
                                 ORIGINAL PETITION ADMS, DISC, INT, PROD CITATION


To:       FEDNAT INSURANCE COMPANY is a company and may be served by serving the president, an active vice
          president, secretary or attorney in fact
          Defendant's attorney for service is:
          CORPORATE CREATIONS NETWORK, INC.
          4265 SAN FELIPE STREET, STE. 1 100
          HOUSTON, TX 77027-2988


Attached is a copy of petition.
This instrument was filed on the 28th day of January, 2019, in the above cited cause number and court. The instrument
attached describes the claim against you.


You have been sued. You may employ an attorney. If you or your attorney do not file a written answer with the county
clerk who issued this citation by 10:00 a.m. on the Monday next following the expiration of twenty days after you were
served this citation and petition, a default judgment may be taken against you.


Issued and given under my hand and the seal of said court, at Houston, Texas, on this 29th day of January, 2019


(Seal)                                                               Diane Trautman, County Clerk
                                                                     County Civil Court at Law No. 1
                                                                     201 Caroline, Suite 300
                                                                     Harris County, Texas




                                                                     William R. Wilson
                                                                     Deputy County Clerk
Requested               ERIC DICK
By:                     DICK LAW FIRM PLLC
                       3701 BROOKWOODS DRIVE
                       HOUSTON TX 77092




                                                  P.O. Box 1525 • Houston, TX 77251-1525 • (713) 274-1374

           Form No. H01 029 (Rev. 08/29/2016)                  WWW.CCLERX.HCTX.NET                           Page 1 of 1
                 Case 4:19-cv-03382 Document 1-2 Filed on 09/06/19 in TXSD Page 4 of 50

                                                                      OFFICER S RETURN                                                                                     »




                                                                                                         at              o'clock __.M. and
Came to hand on

executed in                                                                              County, Texas, by delivering to each of the within named Defendants, in
                                                                                                                           and places to-wit:
person, a true copy of this Citation together with the accompanying copy of the Plaintiffs petition, at the following time


                                                       DATE                                                TIME
                                                                                                                                         PLACE OR
                     NAME
                                                                                                                                     ADDRESS OF SERVICE
                                                       Month         Day       Year                Hour/Min.- AM/PM




and not executed as to the Defendant



the diligence used in finding said Defendant , being



and the cause of failure to execute this process is:

and the information received as to the whereabouts of the said Defendant , being:


                                                                                                                                                             .(Sheriff)

                                                                                                                                                       (Constable)
(Authorized Person)
                                                                                                                                             County, Texas
Sworn to and subscribed before me this                         day


of
                                                                                         By                                                                                Deputy


(Notary Public)




                                            RETURN FOR NOTICE TO SERVE NON-RESIDENT DEFENDANT


 STATE OF                                                §

COUNTY OF                                                §

 Before me, the undersigned authority, personally appeared

 a person competent to make oath, and who by me being duly sworn, deposes and says; that this notice came to hand on
                                                                                      ., at                           o'clock A.M./P.M., and executed by delivering

                                                                                   , in person, at
 to defendant.
                                                                County                             , State of
 in

                                                                                                                             .» at                             o'clock
                                                                on

                                                                                                                                    interested in this Suit.
 A.M./P.M., a true copy of the notice, with a copy of plaintiffs petition attached thereto. He further says that he is in no manner



 Sworn to and subscribed before me,


                                                                                                                                                               (Sheriff)

                                                                                                                                                         (Constable)

                                                                                                                                                               County,




                                                                              State of


                                                                                                                                                                           Depup
                                                                                              By




 Form No. H-01-28 (Rev. 08/01/201 1)
               Case 4:19-cv-03382 Document 1-2 Filed on 09/06/19 in TXSD Page 5 of 50
                                        NO.


          JEFFREY and SHERRI ADAMS,                   §     IN THE COUNTY CIVIL COURT
                                                      §
               Plaintiff
                                                      §
                                                      §
          v.                                          §     AT LAW NUMBER
                                                      §
                                                      §
          FEDNAT INSURANCE COMPANY,                   §
            Defendant                                 §    HARRIS COUNTY, TEXAS



                                  PLAINTIFF'S ORIGINAL PETITION



TO THE HONORABLE JUDGE OF SAID COURT:


        COMES NOW, JEFFREY and SHERRI ADAMS (herein "Plaintiff'), who files this, its Original Petition,


against FEDNAT INSURANCE COMPANY (herein "Defendant") and for cause of action would respectfully


show the court as follows:


                                                     I.


                                 Preliminary Information and Definitions


   1.   Insured:                JEFFREY and SHERRI ADAMS (herein "Plaintiff')


        Policy Number:          FNT14 1787600 (herein "Policy")


        Claim Number:           4001 18257484 (herein "Claim" or "Claim Number")


        Date of Loss:           01/11/2018 (herein "Date of Loss")


        Insured Property:       6405 CYPRESS LANE, KATY, TX 77493


                                (herein "Property" or "Insured Property")


        Insurer:                FEDNAT INSURANCE COMPANY (herein "Defendant")


                                Defendant's attorney for service is: CORPORATE CREATIONS NETWORK,


                                INC. 4265 SAN FELIPE STREET, STE. 1 100, HOUSTON, TX 77027-2988




                                                    II.


                                         Discovery Control Plan
              Case 4:19-cv-03382 Document 1-2 Filed on 09/06/19 in TXSD Page 6 of 50
 i        m    m

 2.    Plaintiff intends for discovery to be conducted under Level 1 of Rule 190 of the Texas Rules of Civil


       Procedure.


                                                         III.


                                       Request for Expedited Trial Date


 3.   Plaintiff requests that the set the case for a trial date that is within 90 days after the discovery period in


      Rule 190.2(b)(1) ends.


                                                         IV.


                                                     Parties

4.    Plaintiff is an individual who resides in Texas.


5.    Defendant is a "Foreign" company registered to engage in the business of insurance in the State of Texas.


      This Defendant may be served with process by in person or certified mail, return receipt requested, by


      serving: (1) the president, an active vice president, secretary, or attorney in fact at the home office or

      principal place of business of the company; or (2) leaving a copy of the process at the home office or


      principal business office of the company during regular business hours.


                                                         V.


                                                  Jurisdiction


6.    The court has jurisdiction over the cause of action because the amount in controversy is within the


      jurisdictional limits of the court and Plaintiff seeks monetary relief less than $100,000 or less, including


      damages or any kind, penalties, costs, expenses, pre-judgment interest, and attorney fees. Specifically,


      Plaintiff seeks damages less than $75,000.00 and will not accept any more than $75,000.00 at this time.


7.    The Court has jurisdiction over Defendant because Defendant engages in the business of insurance in the


      State of Texas and the cause of action arises out of Defendant's business activities in the State of Texas.


                                                         VI.


                                                     Venue


8.    Venue is proper in HARRIS County, Texas because the insured property is situated in HARRIS County,


      Texas and/or the contract was signed in HARRIS County, Texas. TEX. CIV. PRAC. & REM. CODE. §
           Case 4:19-cv-03382 Document 1-2 Filed on 09/06/19 in TXSD Page 7 of 50
       15.032


                                                       VII.


                                                       Facts


 9.    Plaintiff was the owner of the Policy issued by Defendant.


 10. Plaintiff owns the insured property.


 1 1 . Defendant sold the policy, insuring the property that is the subject of this lawsuit to Plaintiff.


 12. The Plaintiff suffered a significant loss with respect to the property at issue and may have suffered


       additional living expenses.


 13. Plaintiff submitted its claim to Defendant with a Date of Loss for damage to the dwelling and contents
                                                                                                            of

      the home.


 14. Defendant assigned a Claim Number to Plaintiffs claim.

 15. Defendant failed to properly adjust the claim and summarily improperly paid the claim with obvious


      knowledge and evidence of serious cosmetic and structural damage.


16. Defendant improperly paid Plaintiffs claim for replacement of the property, even though the policy


      provided coverage for losses such as those suffered by Plaintiff.


17. The person hired by Defendant to prepare an estimate on Plaintiff s property appeared to be an advocate


      for Defendant as he/she advocated for a minimal sum of damages Plaintiff sustained.


18. Furthermore, the adjuster hired by Defendant was improperly trained, had inadequate knowledge
                                                                                                  of the

      type and scope of loss, have very little or no hands on experience with construction, and was not qualified


      to prepare the underlying estimate for damages Plaintiff suffered.


19. As Defendant briefly inspected Plaintiffs home, it created a scope of damages that was significantl
                                                                                                       y less

      than the amount of damages Plaintiff suffered.


20. Defendant has created this environment of hiring poorly trained adjusters so as to create estimates
                                                                                                        that are

      substantially less than what its insured's have actually suffered.


21 . Therefore Defendant failed to properly adjust both claims and summarily improperly paid
                                                                                             the claims with

      obvious knowledge and evidence of serious cosmetic and structural damage - hoping that Plaintiff
                                                                                                       would
         Case 4:19-cv-03382 Document 1-2 Filed on 09/06/19 in TXSD Page 8 of 50
     lack the knowledge of the amount of damage she actually suffered.


22. As Plaintiff strongly disagrees with the lowball scope of loss that Defendant's advocate prepared, Plaintiff


    has invoked appraisal.


23. All conditions precedent upon the policy had been carried out and accomplished by Plaintiff.


24. From and after the time Plaintiffs claims were presented to Defendant, the liability of Defendant to pay the


    full claims in accordance with the terms of the policy was reasonably clear.


25. However, Defendant has refused to pay Plaintiff in full, despite there being no basis whatsoever on which


    a reasonable insurance company would have relied on to deny the full payment.


26. As a result of Defendant's acts and omissions, Plaintiff was forced to retain the attorney who is


    representing Plaintiff in this cause of action.


27. Plaintiffs experience is not an isolated case.


28. The acts and omissions Defendant committed in this case, or similar acts and omission, occur with such


    frequency that they constitute a general business practice of Defendant with regard to handling these types


    of claims.


29. Defendant's entire process is unfairly designed to reach favorable outcomes for the company at the


    expense of the policyholders.


30. Plaintiff anticipates that Defendant has and will continue to manipulate the claims process and appraisal


    process in an effort to underpay or deny the claim.


31. Furthermore, Plaintiff anticipates that Defendant has or will require additional steps in claiming policy


    benefits to which do not exist in the policy.


32. For example, Defendant routinely requires that Plaintiff prove that a dispute exists as to the claimed


    benefits - even though Plaintiff has sent demand letters, invoked appraisal, and filed this lawsuit to force


    the appraisal process.

33. Plaintiff anticipates that Defendant will require or attempt to require that Plaintiff sign a unilateral release


   of claims against Defendant in order for Defendant to pay any appraisal award when the policy for


   insurance benefits doesn't require that.
          Case 4:19-cv-03382 Document 1-2 Filed on 09/06/19 in TXSD Page 9 of 50
 34. Specifically, Plaintiff anticipates that Defendant will require a unilateral release of claims against


      Defendant before issuing payment as a result of the appraisal process.


 35. This behavior is strictly forbidden under Texas Insurance Code 541.060.


 36. The above actions from Defendant show that it has no intent preform on the contract when performanc
                                                                                                         e is

      due - namely, to pay policy benefits after an insured has suffered a covered loss.


 37. This lawsuit is not about the amount of loss. Indeed, it is about Defendant's refusal to participate
                                                                                                          in the

      appraisal process and the actual damages Plaintiff suffered in forcing Defendant to participate in the

      appraisal process.


38. Plaintiff reserves all rights to invoke appraisal under the terms of insurance and is filing this lawsuit
                                                                                                              to

     enforce its rights of appraisal.


                                                    VIII.


                                             Causes of Action:


                                                 COUNT 1:


                                            Breach of Contract


1.   Plaintiff and Defendant have entered into a contract for insurance benefits.


2.   One of the conditions in the policy is appraisal.


3.   Plaintiff has timely invoked appraisal yet Defendant refuses to participate.


4.   After numerous demands, Defendant has forced Plaintiff to file a lawsuit to make Defendant


     participate in appraisal.


5.   Plaintiff seeks an order forcing Defendant to participate in appraisal.


6.   Plaintiff seeks the actual damages she/he has suffered in forcing Defendant to participate
                                                                                                in

     appraisal.


7.   The purpose of appraisal is to determine the amount of an insured loss.            Appraisal is a remedy

     available under the applicable policy to determine the amount of loss when the parties
                                                                                            disagree.

     Plaintiff has invoked the appraisal clause of the policy.      Plaintiff seeks Defendant to abide by its

     own policy provision and asks the Court to order the parties to participate in appraisal.
            Case 4:19-cv-03382 Document 1-2 Filed on 09/06/19 in TXSD Page 10 of 50

                                             Appraisal Demand

8.   As set forth above, Plaintiff and Defendant do not agree on the amount of Plaintiffs losses.     Therefore,


     Plaintiff has sent notice to Defendant that Plaintiff named its appraiser and invoked the Policy's appraisal


     clause referenced above.


                         Once Invoked Appraisal is Mandatory and Enforceable


9.   Texas courts specifically enforce the appraisal clause in property insurance policies and this Court has the


     authority to order the parties to participate in compliance with this policy condition.      State Farm v.

     Johnson , 290 S.W. 3d 886 (Tex. 2009); In re Allstate County Mut. Ins. Co., 85 S.W.3d 193, 196 (Tex.


     2002). Since 1 888, when the Texas Supreme Court decided Scottish Union & National Ins. Co. v. Clancy,


     Texas courts have regularly and consistently enforced appraisal clauses by ordering the parties to comply.


     See Clancy, 8 S.W. 63 (Tex. 1888); In re Allstate, 85 S.W.3d at 196.


10. Texas has consistently recognized appraisal awards as binding and enforceable, and courts indulge every


     reasonable presumption to sustain them. See, e.g., Franco v. Slavonic Mut. Fire Ins. Ass 'n, 154 S.W.3d


     777, 786 (Tex. App.—Houston [14th Dist.] 2004, no pet.).

     Once invoked, appraisal is mandatory.


1 1 . A party who refuses to engage in the process is subject to judicial compulsion. Because the amount of loss


     must be determined in every property damage case, "appraisals should generally go forward without


     preemptive intervention by the courts." Johnson , 290 S.W. 3d at 894.      Therefore, a court faced with a

     motion to compel appraisal lacks any discretion to deny it, assuming the party has timely invoked the


     process and otherwise complied with the policy. In re Allstate County Mut. Ins. Co., 85 S.W.3d 193 (Tex.


     2002) (orig. proceeding). Johnson , 290 S.W.3d at 888 ("While trial courts have some discretion as to the


     timing of an appraisal, they have no discretion to ignore a valid appraisal clause entirely."); Vanguard


     Underwriters Ins. Co. v. Smith, 999 S.W.2d 448, 449 (Tex. App.—Amarillo 1999, no pet.) (mandamus

     will issue against a failure to order an appraisal in the proper circumstances). An appraisal clause binds


     the parties to have the extent or amount of the loss determined in a particular way. Johnson, 290 S.W. 3d at


     895.
       Case 4:19-cv-03382 Document 1-2 Filed on 09/06/19 in TXSD Page 11 of 50
12. The appraisal clause is thus mandatory and non-revocable and is specifically enforceable by either party.


   See, e.g., Standard Fire Ins. Co. v. Fraiman, 514 S.W.2d 343, 344-46 (Tex. Civ. App.— Houston [14th


   Dist] 1974, no writ) (holding that an insured can enforce the appraisal provision against an unwilling

   insurer); Laas v. State Farm Mut. Ins. Co., 2000 WL 1 125287, at *4-5 (Tex. App.—Houston [14th Dist]


   2000, pet. denied) (holding the trial court has power to appoint an umpire when the parties' appointed

   appraisers fail to do so).


13. In Allstate, the Texas Supreme Court explained that denying appraisal vitiates the insurer's ability to

   defend against a breach of contract claim because appraisal goes to the heart of such a claim. Allstate , 85

   S.W.3d at 196. Accordingly, the Allstate Court granted mandamus relief when the trial court denied a

   motion to compel appraisal, finding that the denial constituted an abuse of discretion and that the insurer

   lacked an adequate remedy by appeal.


14. The appraisal clause is a condition precedent to coverage for damages under property insurance policies.

   State Farm v. Johnson, 290 S.W.3d 886, 894 (Tex. 2009) ("...appraisal is intended to take place before

   suit is filed; [the Texas Supreme Court] and others have held that it is a condition precedent to suit."). The

   Policy contains provisions that specifically condition coverage actions on compliance by the insured with


   policy conditions such as the appraisal clause.


15. Pursuant to the appraisal clause and the suit against us clause, compliance with the appraisal process is a

   condition precedent to coverage and to the validity of Plaintiff s suit against Defendant. Either party can


   invoke appraisal. Both parties are bound by that invocation. Whether appraisal begins before or during

   litigation, the lawsuit must be abated.   Woodward v. Liberty Mut. Ins. Co., No. 3:09- CV-0228-G, 2010


   WL 1 186323 *3 (N.D. Tex. Mar. 26, 2010). "When one party to an insurance contract properly invokes


   the contract's appraisal clause ... a court should exercise its discretion to stay the suit pending completion


   of the appraisal." Woodward, 2010 WL 1 186323 at *3; see also In re Slavonic Mut. Fire Ins. Ass'n, 308

   S.W.3d 556, 565 (Tex. App,       Houston [14th Dist.] 2010, no pet.) ("[a] remedy to enforce a condition


   precedent in its policy is abatement of the case"); see also United Neurology, PA v. Hartford Lloyd's Ins.


   Co., No. H-10-4248, 2012 WL 423417 (S.D. Tex. Feb. 8, 2012) (abating case while the appraisal goes
       Case 4:19-cv-03382 Document 1-2 Filed on 09/06/19 in TXSD Page 12 of 50
    forward); Rice v. Certain Underwriters at Lloyds, Civ. A. No. H- 10-4660, 2011 WL 240421 (S.D. Tex.


    Jan. 2 1 , 20 1 1) (abating case until appraisal process is complete). There is no legal, contractual or case law

    support for an attempt to avoid the appraisal process.


16. If either party fails to comply with the appraisal clause, Plaintiff cannot recover under the Policy. Further,


   because the respective appraisal clauses are binding upon the respective parties, there can be no breach of


   contract action for failure to pay amounts in excess of the award. Scottish Union & National Ins. Co. v.


   Clancy, 8 S.W. 630, 632 (Tex. 1888); Waterhill Cos. Ltd. v. Great American Assurance Co., 2006 WL


   696577, slip op. at *2 (S.D. Tex. March 16, 2006); Brownlow v. United States Automobile Ass'n , 2005

   WL 608252 (Tex. App.—Corpus Christi 2005, pet. denied); Breshears v. State Farm Lloyds , 155 S.W.3d


   340, 344 (Tex. App.—Corpus Christi 2004, pet. denied); Providence Lloyds Ins. Co. v. Crystal City Indep.


   Sch. Dist., 877 S.W.2d 872, 878 (Tex. App.—San Antonio 1994, no writ).


17. The combination of the appraisal clause and the "suit against us" clause entitles either party to abatement


   of the insured's action until the completion of the appraisal.     Vanguard Underwriters Ins. Co. v. Smith ,

   999 S.W.2d 448, 449 (Tex. App.—Amarillo 1999, no pet) (the appraisal and no action clauses of the


   policy are unambiguous and enforceable, and the insureds could not sue before they complied with the


   appraisal clause).


18. The Policy provides a specific mechanism for resolution of disputes about the amount of loss.              That

   mechanism is appraisal, and it is binding on all parties.         As discussed by the courts in Waterhill,

   Brownlow, and Breshears, supra, if Defendant complies with the appraisal award, there can be no breach


   of contract, making Plaintiffs suit unnecessary. Therefore, abatement of any further proceedings in this


   lawsuit pending completion of the appraisal process promotes judicial efficiency.            See Slavonic, 308

   S.W.3d at 565; see also Butler v Prop. & Cas. Ins. Co. of Hartford, Civ. A. No H-10-3613, 2011 WL


   2174965 (S.D. Tex. June 3, 201 1 ) (holding that abatement ofthe case pending appraisal is appropriate and


   "in the interest of the efficient and inexpensive administration of justice").


                                                     IX.


                                       DAMAGES AND PRAYER
        Case 4:19-cv-03382 Document 1-2 Filed on 09/06/19 in TXSD Page 13 of 50
 19. WHEREFORE, PREMISES CONSIDERED, Plaintiff herein, complains of Defendant and prays that


    Defendant be cited to appear and answer and that on a final trial on the merits, Plaintiff recover from


    Defendant the following:


        a.   Actual damages that Plaintiff has suffered as a result of Defendant refusing to participate in


             appraisal;


        b.   Actual damages and benefit of the bargain from Defendant's refusal to pay proper policy benefits;


        c.   Attorney fees that Plaintiff has incurred as a result of Defendant refusing to participate in appraisal;


             and


        d.   A court order requiring Defendant to participate in appraisal


                                                       X.


                      RESERVATION OF RIGHTS TO APPRAISAL PROCESS


20. Plaintiff has invoked appraisal prior to filing this lawsuit.


21. Furthermore, by filing this Petition Plaintiff again invokes appraisal and renews its requests for appraisal


    as further needed and maintains its rights to the appraisal process.


22. Plaintiff specifically reserve any rights to change, supplement, amend, and add or remove disputed items


    to present to the Appraisal Panel as these items are discovered during the appraisal process.


23. In the event the appraisers are unable to select an umpire during the time period allotted, Defendant is


    formally given notice that Plaintiff intends to ask this Court to select an independent umpire.


24. Defendant is given notice that this lawsuit is filed without any intent to waive any appraisal rights because


    this lawsuit is not relating the amount of loss.


25. More specifically, this is a lawsuit brought to prevent Defendant from continuing in its attempts to avoid


   participation in the appraisal process.


26. Plaintiff reserves all rights to seek any attorney fees and actual damages that Plaintiff incurred for having


   this Court compel the appraisal process.


                                                       XI.

                       PLAINTIFF MAKES 194 REQUESTS TO DEFENDANT
       Case 4:19-cv-03382 Document 1-2 Filed on 09/06/19 in TXSD Page 14 of 50
27. Plaintiff makes 194.2 requests to Defendant.


28. In addition to the content subject to disclosure under Rule 194.2, Plaintiff requests disclosure of all


   documents, electronic information, and tangible items that the Defendant has in its possession, custody, or


   control and may use to support Defendant's claims or defenses.




                                                   Respectfully Submitted,



                                                   DICK LAW FIRM, PLLC




                                                   Eric B. Dick, LL.M.
                                                   TBN: 24064316
                                                   FIN: 1082959
                                                   Dick Law Firm, PLLC
                                                   3701 Brookwoods Drive
                                                   Houston, Texas 77092
                                                   (832) 207-2007 Office
                                                   www.dicklawfirm.com
                                                   eric@dicklawfirm.com
                                                   ATTORNEY FOR PLAINTIFF
    Case 4:19-cv-03382 Document 1-2 Filed on 09/06/19 in TXSD Page 15 of 50



                                            EXHIBIT "A"
                     PLAINTIFF'S FIRST SET OF INTERROGATORIES


                                                   I.
                                           DEFINITIONS:

    1.   "You" or "Your" means the party responding to these requests.


    2.   "The Policy" means the insurance policy that is the basis of claims made against
         Defendant in this lawsuit.


    3.   "Your Counsel" means the attorney or attorneys who are representing or have represented
         you either with regard to the claim or in this lawsuit.


    4.   The Claim" means the insurance claim made the basis of the breach of contract claim
         made against Defendant in this lawsuit.


    5.   "Written Communication" means the conveyance of information by a writing, whether by
         letters, e-mails, memoranda, handwritten notes and/or faxes.


    6.   "Document" means letters, words or numbers or their equivalent, set down by
         handwriting, typewriting, printing, photostating, photographing, magnetic or electronic
         impulse, mechanical or electronic recording, or other form of data compilation. See Texas
         Rule of Evidence 1001(a). "Document" specifically includes information that exists in
         electronic or magnetic form.


    7.   "Witness Statement" means the statement of any person with knowledge of relevant
         facts, regardless of when the statement was made, and is a (1) written statement signed or
         otherwise adopted or approved in writing by the person making it, or (2) a stenographic,
         mechanical, electrical, or other type of recording of a witness's oral statement, or any
         substantially verbatim transcript of such recording. See Texas Rule of Civil Procedure
         192.3(h).


    8.   "Date" means the exact date, month and year, if ascertainable, or, if not, the best
         available approximation.


                                                   II.
                                         INSTRUCTIONS:

1. You are requested to produce photographs, video recordings and audio recordings that were
created or stored electronically.


2. Pursuant to Rule 196.4, you are requested to produce electronic or magnetic data responsive to
the Requests for Production below in tiff or pdf searchable format, including email, instant
message and pdf forms of the documents.
  Case 4:19-cv-03382 Document 1-2 Filed on 09/06/19 in TXSD Page 16 of 50



                                                 III.
                                      INTERROGATORIES


   1.   Identify the persons involved in the investigation and handling of Plaintiff s claim for
        insurance benefits arising from the claim subject of this suit, and include a brief
        description of the involvement of each person identified, their employer, and the date(s)
        of such involvement.


ANSWER:


   2.   If you performed any investigative steps in addition to what is reflected in the claims file,
        please generally describe those investigative steps conducted by you or any of your
        representatives with respect to the facts surrounding the circumstances of the subject loss.
        Identify the persons involved in each step.


ANSWER:


  3.    Identify by date, author, and result the reports generated as a result of your investigation.


ANSWER:


  4.    State the following concerning notice of claim and timing of payment:
        a. The date and manner in which you received notice of the claim
        b. The date and manner in which you acknowledged receipt of the claim
        c. The date and manner in which you commenced investigation of the claim
        d. The date and manner in which you requested from the claimant all items, statements,
        and forms that you reasonably believed, at the time, would be required from the claimant
        e. The date and manner in which you notified the claimant in writing of the acceptance or
        rejection of the claim


ANSWER:


  5.    Identify by date, amount and reason, the insurance payments made by you to the Plaintiff.


ANSWER:


  6.    Has Plaintiffs claim for insurance benefits been rejected or denied? If so, state the
        reasons for denying the claim.


ANSWER:


  7.    Do you contend that appraisal is improper in this matter?


ANSWER:


  8.    Do you contend that the Plaintiff has properly invoked appraisal?
  Case 4:19-cv-03382 Document 1-2 Filed on 09/06/19 in TXSD Page 17 of 50




  9.   Do you contend that Defendant should not communicate to any umpire ex parte?


ANSWER:


  1 0. What relationship do you have, if any, with any umpire that you or your appraiser has
       suggested?


ANSWER:


  1 1 . What relationship do you have, if any, of the umpire selected or appointed in this
       appraisal?
Case 4:19-cv-03382 Document 1-2 Filed on 09/06/19 in TXSD Page 18 of 50



                                        EXHIBIT "B"
           PLAINTIFF'S FIRST SET OF REQUESTS FOR PRODUCTION


                                               I.
                                       DEFINITIONS:


1.   "You" or "Your" means the party responding to these requests.

2.   "The Policy" means the insurance policy that is the basis of claims made against
     Defendant in this lawsuit.


3.   "Your Counsel" means the attorney or attorneys who are representing or have represented
     you either with regard to the claim or in this lawsuit.


4.   The Claim" means the insurance claim made the basis of the breach of contract claim
     made against Defendant in this lawsuit.


5.   "Written Communication" means the conveyance of information by a writing, whether by
     letters, e-mails, memoranda, handwritten notes and/or faxes.


6.   "Document" means letters, words or numbers or their equivalent, set down by
     handwriting, typewriting, printing, photostating, photographing, magnetic or electronic
     impulse, mechanical or electronic recording, or other form of data compilation. See Texas
     Rule of Evidence 1001(a). "Document" specifically includes information that exists in
     electronic or magnetic form.


7.   "Witness Statement" means the statement of any person with knowledge of relevant
     facts, regardless of when the statement was made, and is a (1) written statement signed or
     otherwise adopted or approved in writing by the person making it, or (2) a stenographic,
     mechanical, electrical, or other type of recording of a witness's oral statement, or any
     substantially verbatim transcript of such recording. See Texas Rule of Civil Procedure
     192.3(h).


8.   "Date" means the exact date, month and year, if ascertainable, or, if not, the best
     available approximation.


                                               II.
                                     INSTRUCTIONS:

1.   You are requested to produce photographs, video recordings and audio recordings that
     were created or stored electronically.


2.   Pursuant to Rule 196.4, you are requested to produce electronic or magnetic data
     responsive to the Requests for Production below in tiff or pdf searchable format,
     including email, instant message and pdf forms of the documents.
      Case 4:19-cv-03382 Document 1-2 Filed on 09/06/19 in TXSD Page 19 of 50



                           PRODUCTION PROTOCOL RELATING TO
                          ELECTRONICALLY STORED INFORMATION
               (ESI ATTENDANT TO DISCOVERY REQUESTS TO DEFENDANT)


       1.   "Information items" as used herein encompasses individual documents and records
            (including associated metadata) whether on paper or film, as discrete "files" stored
            electronically, optically, or magnetically or as a record within a database, archive, or
            container file. The term should be read broadly to include e-mails, messaging, word
            processed documents, digital presentations, and spreadsheets.


      2.    Consistent with Texas Rule of Civil Procedure 196.4, responsive electronically stored
            information (ESI) has been requested by Plaintiff in its native form; that is, in the form in
            which the information was customarily created, used, and stored by the native application
            employed by the producing party in the ordinary course of business. The producing party
            shall not produce in a format not requested and later assert that production as a basis of
            not producing in the requested format, except upon agreement by the parties prior to
            production or ordered by the Court. The parties are reminded of their obligation to confer
            and to make reasonable efforts to resolve disputes regarding production without court
            intervention. See In re Weekly Homes, L.P., 295 S.W.3d 309 (Tex.2009); TEX. R. CIV.
            P. 192.4(b).


      3.    If it is infeasible or unduly burdensome to produce an item of responsive ESI in its native
            form, it may be produced in an agreed-upon near-native form; that is, in a form in which
            the item can be imported into the native application without a material loss of content,
            structure, or functionality as compared to the native form. Static image production
            formats serve as near-alternatives only for information items that are natively static
            images (i.e., photographs and scans). Any and all agreements between the parties on a
            non-native form of production shall occur prior to initial production and the agreements
            shall be in writing. If no agreement can be made between the parties, consistent with
            Texas Rule of Civil Procedure 196.4, Defendant(s) will object and file with the Court
            evidence that production in native or near-native form is unduly burdensome or requires
            extraordinary steps. In the event the Court determines that production in native or near-
            native format is infeasible, production shall be made in accordance with the instruction of
            this Protocol.

      4.    The table below supplies examples or agreed-upon native or near-native forms in which
            specific types of ESI should be produced:


    Source ESI                                 Native or Near Native Form or Forms Sought


    Microsoft Word documents                   DOC, .DOCX
    Microsoft Excel Spreadsheets               .XLS, XLSX
                                                                                                       —i
    Microsoft PowerPoint
\   Presentations                              PPT, .PPTX
    Microsoft Access Databases                 .MDB, .ACCDB
    WordPerfect Documents                 i'   WPD
                                                                                                            I
    Adobe Acrobat Documents                    PDF
     Case 4:19-cv-03382 Document 1-2 Filed on 09/06/19 in TXSD Page 20 of 50



|   Photographs                                    JPG, PDF
    E-mail                                        Messages should be produced in a form or forms that
                                                  readily support import into standard e-mail client
                                                  programs; that is, the form of production should adhere
                                                  to
                                                  the conventions set out in RFC 5322 (the internet e-mail
                                              |   standard).  For Microsoft Exchange or Outlook
                                              !   messaging, .PST foimat will suffice. Single message |
h
                                                  production formats like .MSG or .EML may be
                                                  furnished, if source foldering data is preserved and
                                          j       produced. For Lotus Notes mail, furnish .NSF files or
                                                  convert to .PST. If your workflow requires that               1
                                                                                                               j




                                                  in their native forms with parent/child relationships to
                                                  the
                                                  message and container(s) preserved and produced in a
                                                  delimited text file.                                       **"!
                                                                                                             J
                                          !


     5.   Absent the showing of need, a party shall only produce reports from databases that can be
          generated in the ordinary course of business (i.e., without specialized programming
          skills), and these shall be produced in a delimited electronic format preserving field and
          record structures and names. The parties will meet and confer prior to initial production
          regarding programming database productions as necessary.


     6.   Information items that are paper documents or that require redaction shall be produced in
          static image formats, e.g., single-page .TIF or multipage .PDF images. If an information
          item contains color, the producing party shall not produce the item in a form that does not
          display color. The full content of each document will be extracted by optical character
          recognition (OCR) or other suitable method to a searchable text file produced with the
          corresponding page image(s) or embedded within the image file.


     7.   Parties shall take reasonable steps to ensure that text extraction methods produce usable,
          accurate, and complete searchable text.


     8.   Individual infonnation items requiring redaction shall (as feasible) be redacted natively
          or produced in .PDF format and redacted using the Adobe Acrobat redaction feature.
          Redactions shall not be accomplished in a manner that serves to downgrade the ability to
          electronically search the unredacted portions of the item. To the extent a producing party
          asserts that production in .PDF format and redaction using the Adobe Acrobat redaction
          feature is unfeasible, the parties are directed to confer in an attempt to resolve any dispute
          without Court intervention. If the dispute cannot be resolved between the parties, the
          manner of production can be brought before the Court consistent with TEX. R. CIV. P.
          196.4.
Case 4:19-cv-03382 Document 1-2 Filed on 09/06/19 in TXSD Page 21 of 50




9. Upon a showing of need, a producing party shall make a reasonable effort to locate and
   produce the native counterpart(s) of any .PDF or .TIF document produced. The parties
   agree to meet and confer prior to initial production regarding production of any such
   documents. This provision shall not serve to require a producing patty to reveal redacted
   content.


10. Except as set out in this Protocol, a party need not produce identical information items in
    more than one form and shall globally de-duplicate identical items across custodians
    using each document's unique MD5 hash value. The content, metadata, and utility of an
   information item shall all be considered in determining whether information items are
   identical, and items reflecting different information shall not be deemed identical.

1 1 . Production should be made using appropriate electronic media of the producing party's
      choosing provided that the production media chosen not impose undue burden or expense
      upon a recipient. All productions should be encrypted for transmission to the receiving
      party. The producing party shall, contemporaneously with production, supply decryption
      credentials and passwords to the receiving party for all items produced in an encrypted or
   password-protected form.


12. Each information item produced shall be identified by naming the item to correspond to a
    Bates identifier according to the following protocol:

       •   The first four (4) characters of the filename will reflect a unique alphanumeric
           designation identifying the party making the production


       •   The next nine (9) characters will be a unique, consecutive numeric value assigned
           to the time by the producing party. This value shall be padded with leading zeros
           as needed to preserve its length


       •   The final five (5) characters are reserved to a sequence beginning with an
           underscore(_) followed by a four digit number reflecting pagination of the item
           when printed to a paper or converted to an image format for use in proceedings or
           when attached as exhibits to pleadings.


       •   By way of example, a Microsoft Word document produced by Joe Johnson in its
           native form might be named: JJSN000000123.docx. Were the document printed
           out for use in deposition, page six of the printed item must be embossed with the
           unique identifier JJSN000000123_0006.


13. Information items designated Confidential may, at the Producing Party's option:


       •   Be separately produced on electronic production media prominently labeled
           confidential to comply with a Protective Order, if applicable.


       •   When any item so designated is converted to a printed format for any reason or
Case 4:19-cv-03382 Document 1-2 Filed on 09/06/19 in TXSD Page 22 of 50




          imaged format for use in any submission or proceeding, the printout or page
          image shall bear be labeled confidential on each page in a clear and conspicuous
          manner, but not so as to obscure content.


14. Producing party shall furnish a delimited load file supplying the metadata field values
   listed below for each information item produced (to the extent the values exist and as
   applicable)


  FIELD


  BeginBates

  EndBates


  BeginAttach

  EndAttach


  Custodian/Source


  Source File Name

  Source File Path


  From/Author


  To


  CC


  BCC


  Date Sent


  Time Sent

  Subject/Title

  Last Modified Date

  Last Modified Time


  Document Type

  Redacted Flag (yes/no)

  Hidden Content/Embedded Objects Flag (yes/no)

  Confidential flag (yes/no)
   Case 4:19-cv-03382 Document 1-2 Filed on 09/06/19 in TXSD Page 23 of 50




       MD5Hash value


       Hash De-Duplicated Instances (by full path)

    15. Each production should include a cross-reference load file that correlates the various
       files, images, metadata field values and searchable text produced.

    16. Parties shall respond to each request for production by listing the Bates numbers/ranges
        or responsive documents produced, and where an information item responsive to these
        discovery requests has been withheld or redacted on a claim that it is privileged, the
        producing party shall furnish a privilege log in accordance with Texas Rule of Civil
        Procedure 193.3.


                                                  III.
                     REQUEST FOR PRODUCTION OF DOCUMENTS


1. The claim files from the home, regional, local offices, and third party adjusters/adjusting firms
regarding the claim that is the subject of this matter, including copies of the file jackets, "field"
files and notes, and drafts of documents contained in the file.


RESPONSE:


2. If you seek to recover attorney's fees in this lawsuit, please produce your attorney fee
agreement, your attorney fee statements and invoices, any time-keeping records kept by you or
your attorney, and your checks for payment of attorney's fees or expenses.


RESPONSE:


3. The underwriting files referring or relating in any way to the policy at issue in this action,
including the file folders in which the underwriting documents are kept and drafts of all
documents in the file.

RESPONSE:


4. A certified copy of the insurance policy pertaining to the claims involved in this suit.


RESPONSE:


5. For the last two years, your written procedures or policies (including document(s) maintained
in electronic form) that pertain to the handling of claims in Texas.


RESPONSE:


6. Contracts between you and the appraiser hired by you in this matter.


RESPONSE:
   Case 4:19-cv-03382 Document 1-2 Filed on 09/06/19 in TXSD Page 24 of 50




7. The emails, instant messages, and internal correspondence pertaining to Plaintiffs underlying
claim.


RESPONSE:


8. The Plaintiffs file from the office of their insurance agent.

RESPONSE:


9. The documents reflecting reserves applied to the subject claim.

RESPONSE:


10. For the past three years, the portions of the personnel file of the adjuster(s) involved in
handling Plaintiffs claim that pertain to disciplinary actions associated with claims handling,
and performance under a bonus or incentive plan.


RESPONSE:


1 1 . For the last three years, the managerial bonus or incentive plan for managers responsible for
claims.


RESPONSE:


12. The Complaint Log required to be kept by you for complaints in Texas filed over the past
three years.


RESPONSE:


13. As relating to this underlying lawsuit, produce the responses, including all documents you
have received, to all requests you have made for Deposition by Written Questions.


RESPONSE:


 14. If you are requesting Plaintiff pay for your costs and/or expenses incurred as a result of this
litigation, produce all invoices, statements, payment vouchers, payment records, checks, and
proof of payment of all costs and/or expenses that you are claiming Plaintiff should be
responsible for.


RESPONSE:


15. Your preferred umpire list.


RESPONSE:
   Case 4:19-cv-03382 Document 1-2 Filed on 09/06/19 in TXSD Page 25 of 50




                                          EXHIBIT "C"
                PLAINTIFF'S FIRST SET OF REQUESTS FOR ADMISSION

                                              I.
                                         DEFINITIONS:


1 . "You" or "Your" means the party responding to these requests.

2. "The Policy" means the insurance policy that is the basis of claims made against
DEFENDANT in this lawsuit.


3. "Insured Location" means the real property at the location described in the Policy declarations.

4. "Dwelling" means the dwelling located at the Insured Location at the time of the claim subject
of this suit.

5. "Other Structures" means any structures located at the Insured Location during the claim
subject of this suit that are set apart from the Dwelling by a clear space, including those
connected only by a fence, utility line, or similar connection.

6. "Other Damages" means debris removal, temporary repairs, tree and shrub removal, personal
property removal and storage, loss of use and additional living expenses.

7. "Personal Property" means any or all of the personal property and business personal property
that is the subject of the claims made against DEFENDANT in this lawsuit.

8. "Your Counsel" means the attorney or attorneys who are representing or have represented you
either with regard to the claim or in this lawsuit.

9. "The Claim" means the insurance claim made the basis of the breach of contract claim made
against DEFENDANT in this lawsuit.


10. "Written Communication" means the conveyance of information by a writing, whether by
letters, e-mails, memoranda, handwritten notes and/or faxes.

1 1 . "Document" means letters, words or numbers or their equivalent, set down by handwriting,
typewriting, printing, photostating, photographing, magnetic or electronic impulse, mechanical
or electronic recording, or other form of data compilation. See Texas Rule of Evidence 1001(a).
"Document" specifically includes information that exists in electronic or magnetic form.


12. "Witness Statement" means the statement of any person with knowledge of relevant facts,
regardless of when the statement was made, and is a (1) written statement signed or otherwise
adopted or approved in writing by the person making it, or (2) a stenographic, mechanical,
electrical, or other type of recording of a witness's oral statement, or any substantially verbatim
transcript of such recording. See Texas Rule of Civil Procedure 192.3(h).
     Case 4:19-cv-03382 Document 1-2 Filed on 09/06/19 in TXSD Page 26 of 50




13. "Date" means the exact date, month and year, if ascertainable, or, if not, the best available
                                                                                                    »
approximation.

                                                 II.
                                        INSTRUCTIONS:


        PLAINTIFF serves these requests for admissions on DEFENDANT, as allowed by Texas
Rule of Civil Procedure 198.

                                                III.
                                REQUESTS FOR ADMISSION



1.      PLAINTIFF has invoked the appraisal.

ANSWER:


2.      DEFENDANT has a preferred list of umpires.

ANSWER:


3.      PLAINTIFF has not waived its rights to appraisal.


ANSWER:


4.      DEFENDANT has refused to participate in appraisal.

ANSWER:


5.      PLAINTIFF has demanded appraisal prior to filing this lawsuit.

ANSWER:


6.      The insurance policy at issue has an appraisal provision.

ANSWER:


7.      DEFENDANT is not seeking for PLAINTIFF to pay for DEFENDANT'S attorney fees.


ANSWER:


8.      DEFENDANT is not seeking for PLAINTIFF to pay for DEFENDANT'S costs
        associated with this lawsuit.


ANSWER:
           Case 4:19-cv-03382 Document 1-2 Filed on 09/06/19 in TXSD Page 27 of 50




                                                EXHIBIT "D"
                       PLAINTIFF'S DESIGNATION OF EXPERT WITNESSES

NOW COMES Plaintiff who files this, its Designation of Expert Witnesses, and designates the following
expert witnesses, one or more of whom may testify at trial:

                                                       I.
Plaintiff may call the following experts who are is retained:

    1.   Eric Dick, LL.M.
         DICK LAW FIRM, PLLC
         3701 Brookwoods Dr.
         Houston, Texas 77092
         (832) 207-2007



The above attorneys may be called by plaintiff to testify as an expert witness at the trial of this action,
pursuant to Rule 702, Tex. R. Evid., on topics of reasonable and necessary attorney's fees incurred or
recoverable by any party to this lawsuit. Such expert is familiar with the average and reasonable attorney
fees usually and customarily charged by attorneys in various Texas Counties for the handling of similar
claims. The expert identified are aware of the various necessary efforts expended in prosecuting this suit on
behalf of plaintiff, and the reasonable charges therefore, and are expected to testify that the attorney's fees
incurred by plaintiff in its pursuit of this matter are reasonable and necessary, and that the attorney's fees
incurred by defendant may not be reasonable or necessary.


Information regarding Eric Dick:


College:                Thomas M. Cooley
Degree:                 Juris Doctorate
Distinctions:           Cum Laude
College:                University of Alabama
Degree:                 Masters of Laws and Letters


Notable information:  Interned for Michigan's Attorney General in the Tobacco and Special Litigation
Division and worked on the Master Settlement Agreement which is the largest civil settlement in United
States history. Named by Super Lawyers as a Rising Star. Elected as Harris County Department of
Education Trustee. Elected as Vice President of the Board for Harris County Department of Education.

Mr Dick's report and resume, if not attached, will be provided to Defendant and are incorporated by
reference.


The mental impressions and opinions are that fees and costs associated with this litigation are reasonable,
necessary and customary in this county and surrounding counties. A reasonable fee to be charged in this
case is $450.00 per hour in consideration with several factors, including:


    •     The nature and complexity of the case;
    •     The nature of the services provided by counsel;
             Case 4:19-cv-03382 Document 1-2 Filed on 09/06/19 in TXSD Page 28 of 50




    •       The time required for trial;
    •       The amount of money involved;
    •       The client's interest that is at stake;
    •       The responsibility imposed on counsel;
    •       The skill and expertise involved; and
    •       Those matters enumerated in State Bar Rule 1.04(b) (l)-(B), which are:
               o The time and labor required, the novelty and difficulty of the questions presented and the
                   skill required to perform the legal services properly;
               o The likelihood, if apparent to the client, that acceptance of the particular employment will
                   preclude other employment by the lawyer;
               o The fee customarily charged in the locality for similar legal services;
                o   The amount involved and the results obtained;
                o   The time limitations imposed by the client or the circumstances;
                o   The nature and length of the professional relationship with the client;
    •       The experience, reputation and ability of the lawyer or lawyers performing the service.




                                                           II.


Plaintiff reserves the right to supplement this designation further within the time limitations imposed by the
Court and/or by any alterations of same by subsequent Court order and/or by agreement of the parties and/or
pursuant to the Texas Rules of Civil Procedure and/or the Texas Rules of Evidence.


                                                          III.


Plaintiff reserves the right to withdraw the designation of any expert witness and to aver positively that such
previously designated expert will not be called as an expert witness at trial and to re-designate same as a
consulting expert, who cannot be called by opposing counsel.


                                                           IV.


Plaintiff reserves the right to elicit by cross-examination the opinion testimony of experts designated and called
by other parties to this suit.
                                                           V.
Plaintiff reserves the right to call undesignated expert witnesses for rebuttal or impeachment, whose identities
and testimony cannot reasonably be foreseen until Defendants have named their experts or presented its evidence
at trial.


                                                           VI.


Plaintiff reserves the right to elicit any expert testimony and/or lay opinion testimony that would assist the jury in
determining material issues of fact and that would not violate the Texas Rules of Civil Procedure and/or the
Texas Rules of Evidence.


                                                          VII.
           Case 4:19-cv-03382 Document 1-2 Filed on 09/06/19 in TXSD Page 29 of 50




Plaintiff hereby designates and may call to testify as adverse witnesses any and all witnesses designated by
Defendants hereto and any and all expert witnesses designated by any party, whether or not such person or entity
is still a party hereto at the time of trial.

                                                      VIII.


Plaintiff reserves all additional rights he may have with regard to expert witnesses and testimony under the Texas
Rules of Civil Procedure, the Texas Rules of Evidence, statutes, case law, any orders issued by this Court or
leave granted therefrom.


                                                       Respectfully Submitted,




                                                       Eric Dick, LLM
                                                       TBN: 24064316
                                                       DICK LAW FIRM, PLLC
                                                       3701 Brookwoods Dr.
                                                       Houston, Texas 77092
                                                       (832) 207-2007 Telephone
                                                       eric@dicklawfirm.com
     Case 4:19-cv-03382 Document 1-2 Filed on 09/06/19 in TXSD Page 30 of 50




                                    CAUSE NO.


JEFFREY and SHERRI ADAMS,                           §          IN THE COUNTY CIVIL COURT
     Plaintiff,                                     §
                                                    §
v.
                                                    §          AT LAW NUMBER

                                                    §
FEDNAT INSURANCE COMPANY,                           §
     Defendants.                                    §           HARRIS COUNTY, TEXAS


                                                EXHIBIT E


          COMES NOW Plaintiff by and through his/her attorney, who stipulates as follows:


     1.      The total sum or value in controversy in this cause of action does not exceed


             $75,000.00 exclusive of interest and costs.


     2.      The total damages sought by the Plaintiff in this cause of action does not exceed


             $75,000.00 exclusive of interest and costs.

     3.      Neither Plaintiff nor his/her attorney will accept an amount that exceeds $75,000.00


             exclusive of interest and costs.


     4.      Neither Plaintiff of his/her attorney will amend his/her petition after one year to plead


             an amount in controversy in excess of $75,000.00, exclusive of interest and costs.


     5.      Neither Plaintiff nor his/her attorney will authorize anyone on his/her behalf or


             his/her future heirs and/or assigns, to make such an amendment.


     6.      Plaintiff and his/her attorney understand and agree that Plaintiffs recovery is limited


             to an amount less than $75,000.00 exclusive of interest and costs.


                                                        Signed on February 9, 2018


                                                        DICK LAW FIRM, PLLC
    Case 4:19-cv-03382 Document 1-2 Filed on 09/06/19 in TXSD Page 31 of 50
*




                                          Eric B. Dick, LL.M.
                                          TBN: 24064316
                                          FIN: 1082959
                                          DICK LAW FIRM, PLLC
                                          3701 Brookwoods Drive
                                          Houston, Texas 77092
                                          (832) 207-2007 Office
                                          www.dicklawfirm.com
                                          ATTORNEY FOR PLAINTIFF




                                      2
Case 4:19-cv-03382 Document 1-2 Filed on 09/06/19 in TXSD Page 32 of 50




                            m o 3 2019
     Case 4:19-cv-03382 Document 1-2 Filed on 09/06/19 in TXSD Page 33 of 50


                                         CAUSE NO. 1126859

JEFFREY and SHERRI ADAMS                            §                  IN THE COUNTY COURT
                                                    §
     Plaintiffs,                                    §
                                                    §
v.                                                  §                              AT LAW NO. 5
                                                    §
FEDNAT INSURANCE COMPANY                            §
                                                    §
     Defendant.                                     §                 HARRIS COUNTY, TEXAS

                               DEFENDANT’S ORIGINAL ANSWER

TO THE HONORABLE JUDGE OF THIS COURT:

        Defendant, FEDNAT INSURANCE COMPANY, files its Original Answer as follows:

                                        GENERAL DENIAL

        1.         At this time, Defendant asserts a General Denial as authorized by Rule 92 of the

Texas Rules of Civil Procedure, and respectfully requests that the Court and Jury require

Plaintiffs to prove Plaintiffs’ claims, charges, and allegations by that standard of evidence as

required by the Constitution and Laws of the State of Texas and the Constitution and Laws of the

United States of America.

                                        VERIFIED DENIALS

        2.         Defendant denies that all conditions precedent have been performed by Plaintiffs,

and denies that all conditions precedent have otherwise occurred. Specifically, on January 17,

2019 and March 25, 2019, Defendant requested that Plaintiffs submit to examinations under oath

as provided for in Section I—Conditions, paragraph C. Duties After Loss of Homeowners 3 –

Special Form HO 00 03 05 11 of the subject insurance policy, and as amended by Special

Provisions – Texas HC19121305 05 15.

        3.         These provisions require Plaintiffs to “[s]ubmit to examination under oath, while

not in the presence of another ‘insured’, and sign the same.” Compliance with this requirement is
     Case 4:19-cv-03382 Document 1-2 Filed on 09/06/19 in TXSD Page 34 of 50


a condition precedent to suit under Paragraph H. Suit Against Us, which states that “no suit or

action can be brought against [Defendant] unless there has been full compliance with all of the

terms under Section I of this Policy.” This condition precedent has not occurred because

Plaintiffs have not submitted to examinations under oath as requested by Defendant.

         4.        Defendant denies that Plaintiffs have given written notice complying with Tex.

Ins. Code § 542A.003.

                                            SPECIAL EXCEPTIONS

         5.        Defendant specially excepts to Section VIII of Plaintiffs’ Original Petition, titled

“Breach of Contract,”1 because the generalized allegations therein (i) are inadequate to state a

cognizable cause of action for breach of contract; and (ii) conflict with the factual allegations in

Section VII2 and the relief prayed for in Section IX.3

         6.        A cursory reading of Plaintiffs’ Petition shows a confusing mix of legal and

factual allegations that prevent Defendant from ascertaining the nature and basic issues of the

controversy. Specifically, Plaintiffs’ Petition goes to great lengths to convince the reader that this

lawsuit is not about “the amount of loss.”4 Yet Plaintiffs simultaneously assert that they seek “an

order forcing Defendant to participate in appraisal”5 to “determine the amount of loss”;6 and the

first 30 paragraphs of Section VII consist of standard first-party bad faith allegations that

generally complain of what Plaintiffs appears to view as an insufficient amount of loss.7

Plaintiffs also seek “benefit of the bargain” damages that imply this suit is not simply for

enforcement of the policy’s appraisal provision, but rather for alleged underpayment of their


1
  See Plaintiffs’ Original Petition, a true and correct copy of which is on file with this Honorable Court and
incorporated by reference herein as if set forth verbatim, at p. 5.
2
  See id., at pp. 3-5.
3
  See id., at pp. 9-10.
4
  Id., at p. 5, para. 37 (emphasis in original); see also p. 10, para. 24 (“this lawsuit is not relating the amount of loss”
[sic.] (emphasis in original)).
5
  Id., at p. 5, para 5.
6
  Id., at para. 7.
7
  See id., at pp. 3-5.
                                                             2
       Case 4:19-cv-03382 Document 1-2 Filed on 09/06/19 in TXSD Page 35 of 50


claim.8

            7.        Plaintiffs also seek “the actual damages she/he [sic.] has suffered in forcing

Defendant to participate in appraisal.”9 However, Plaintiffs’ failure to plead a cognizable cause

of action for breach of contract is obvious in that their pleadings lack any information regarding

the nature and scope of the “actual damages” they allegedly incurred in “forcing Defendant to

participate in appraisal.” Plaintiffs likewise fail to allege their performance or tendered

performance under the contract, fail to allege how the purported breach by Defendant resulted in

these unspecified damages to Plaintiffs, and fail to allege any factual basis supporting even the

inference that the elements of breach of contract exist.

            8.        Because Plaintiffs’ Original Petition lacks necessary factual and legal bases to

give Defendant fair notice of the claims alleged, Defendant specially excepts as set forth above,

and respectfully asks this Court to Order Plaintiffs to replead and cure these pleading defects.

                              AFFIRMATIVE AND SPECIFIC DEFENSES

            9.        Pleading further and in the alternative, Defendant would show that the occurrence

in question, as well as the damages complained of, were proximately caused or producingly

caused, in whole or in part, by the acts, omissions, fault, negligence, or other conduct of

Plaintiffs.

            10.       Pleading further and in the alternative, Defendant would show that the occurrence

in question, as well as the damages complained of, were proximately caused or producingly

caused, in whole or in part, by the acts, omissions, fault, negligence, or other conduct of third

parties or persons or entities over whom Defendant has no right of control nor for whom

Defendant is legally responsible. Accordingly, Defendant is entitled to a jury instruction on sole

proximate cause and new and independent or superseding cause.

8
    Id., at p. 9, para. 19.
9
    Id., at p. 6, para. 6.
                                                      3
    Case 4:19-cv-03382 Document 1-2 Filed on 09/06/19 in TXSD Page 36 of 50


        11.    Pleading further and in the alternative, Defendant says that it is entitled to a credit

or offset for all monies or consideration paid to Plaintiffs by virtue of any type or form of

settlement agreement entered into by and between Plaintiffs and any defendant herein or any

other person or entity not a party to this litigation.       Further, Defendant would assert the

affirmative defenses of unclean hands, accord and satisfaction, release, payment, credit, offset,

res judicata, excessive demand, collateral estoppel, waiver and laches, as provided under Rule 94

of the Texas Rules of Civil Procedure.

        12.    Defendant would further show that, to the extent applicable, it has fully complied

with all provisions, terms, and conditions set forth in the policy of insurance made the basis of

this action.

        13.    Defendant would further show that Plaintiffs have failed to meet the conditions of

the policy made the basis of this action.

        14.    Defendant would further show that the policy made the basis of this action

contains terms and conditions expressly excluding the coverage sought by Plaintiffs.

        15.    Pleading further and in the alternative, Defendant would show that Plaintiffs have

failed to mitigate their damages.

        16.    Further answering and without waiving the foregoing, Defendant would show that

certain acts or omissions of Plaintiffs were relied upon by Defendant. Therefore, Defendant

asserts the affirmative defense of estoppel.

        17.    Pleading further and without waiving the foregoing, Plaintiffs did not give written

notice providing the information required by TEX. INS. CODE § 542A.003(b) at least 61 days

before the date this action was filed. Therefore, Defendant invokes TEX. INS. CODE §

542A.007(d), which states that the court may not award Plaintiffs any attorney’s fees incurred

from the date Defendant files this pleading.

                                                 4
    Case 4:19-cv-03382 Document 1-2 Filed on 09/06/19 in TXSD Page 37 of 50


       18.     Pleading further and without waiving the foregoing, appraisal is only appropriate

to determine the amount of a covered loss, and cannot be used to determine solely whether a loss

exists. Because Plaintiffs’ claim does not involve a covered loss, but rather an excluded loss, the

policy’s appraisal provision does not apply to Plaintiffs’ claim.

       19.     Defendant gives notice to all parties that Defendant intends to use any and all

documents that are produced by a party against that party and/or others in any pretrial

proceedings or a trial pursuant to Tex. R. Civ. P. sec. 193.7 without the necessity of

authenticating the documents.

       20.     Defendant respectfully demands a trial by jury on all contested issues of fact.

                                            PRAYER

       WHEREFORE, Defendant prays that Plaintiffs’ suit against it be dismissed at Plaintiffs’

cost and that the Court grant all other and further relief, both special and general, at law and in

equity, to which Defendant may show itself justly entitled.

                                                      Respectfully submitted,

                                                      GALLOWAY, JOHNSON, TOMPKINS
                                                       BURR & SMITH

                                                      /s/ Jake Kauffman
                                                      Les Pickett
                                                        State Bar No. 15980520
                                                        lpickett@gallowaylawfirm.com
                                                      Jake Kauffman
                                                        State Bar No. 24080594
                                                        jkauffman@gallowaylawfirm.com
                                                      1301 McKinney, Suite 1400
                                                      Houston, Texas 77010
                                                      (713) 599-0700 – telephone
                                                      (713) 599-0777 – facsimile

                                                      ATTORNEYS FOR DEFENDANT
                                                      FEDNAT INSURANCE COMPANY




                                                 5
    Case 4:19-cv-03382 Document 1-2 Filed on 09/06/19 in TXSD Page 38 of 50


                               CERTIFICATE OF SERVICE

        I certify that a true and correct copy of the foregoing has been served via electronic
service, in accordance with the Texas Rules of Civil Procedure, to the following on this the 28th
day of June, 2019:

Eric Dick
DICK LAW FIRM, PLLC
3701 Brookwoods Drive
Houston, Texas 77092
Counsel for Plaintiffs
                                                    /s/ Jake Kauffman
                                                    Les Pickett
                                                    Jake Kauffman




                                               6
     Case 4:19-cv-03382 Document 1-2 Filed on 09/06/19 in TXSD Page 39 of 50



                                     CAUSE NO. 1126859

JEFFREY and SHERRI ADAMS                         §                  IN THE COUNTY COURT
                                                 §
     Plaintiffs,                                 §
                                                 §
v.                                               §                              AT LAW NO. 5
                                                 §
FEDNAT INSURANCE COMPANY                         §
                                                 §
     Defendant.                                  §                 HARRIS COUNTY, TEXAS

                   UNSWORN DECLARATION OF JAKE KAUFFMAN

1.      I am one of the attorneys of record for Defendant FedNat Insurance Company in the
        above-styled action.

2.      I have read Defendant’s Original Answer and Verified Denials, and the contents of
        Paragraphs 2, 3, and 4 therein are within my personal knowledge and are true and correct.

        My name is James “Jake” Kauffman, my date of birth is August 31, 1984, and my
address is 1414 Althea Drive, Houston, Texas, 77018. I declare under penalty of perjury that the
facts stated in this document are true and correct.

        Executed in Harris County, State of Texas, on June 28, 2019.



                                                     _______________________________
                                                     JAKE KAUFFMAN
               Case 4:19-cv-03382 Document 1-2 Filed on 09/06/19 in TXSD Page 40 of 50
                                                    Docket Number: f 126859

          JEFFREY ADAMS,SHERzu ADAMS vs                           $      In the County Civil Court at Law No. I
          FEDNAT INSURANCE COMPANY                                $
                                                                  s      Harris County, Texas
                                                                  $
                                                                  $
                                                                  $




                                          ORDER OF REFERRAL OF'MEDIATION


       This case is appropriate for mediation pursuant to Tex. Civ. & Rem. Code Sec. 154.001, et seq. MITCHELL
KATINE is appointed a mediator in the above case, and all counsel are directed to arrange the logistics of mediation. The
Mediator's address, phone and fax numbers are as follows:
       MITCHELL KATINE, 1834 SOUTHMORE BOULEVARD HOUSTON, TX 77004, Mediator Phone: Work:
713-808-1000, Fax: 713-808-1 107

        Mediation is a mandatory, non-binding settlement conference, conducted with the assistance of a Mediator.
Mediation is private, confidential, and privileged from process and discovery. After mediation, the Court will be advised
only that the case did or did not settle. The Mediator shall not be a witness, and the Mediator's records may not be
subpoenaed or used as evidence.

         Fees for the mediation are to be agreed upon by the parties and the Mediator, and divided and borne equally by
the parties unless agreed upon otherwise. Fees shall be paid by the parties directly to the Mediator, and shall be taxed as
costs. Each party and counsel will be bound by the Rules for Mediation.

          Named parties shall be present during the entire mediation process, and each corporate party must be represented
by a person with authority to negotiate a settlement. The mediation must be completed within one week before trial
seffing. Counsel and parties shall try to agree upon a mediation date within fourteen days of the date of this order. If no
agreed date can be scheduled, then the Mediator shall select a date, and all parties shall appear as directed by the
Mediator.

           Referral to the mediation is not a substitute for a trial and the case will be tried as assigned if not settled. Disputes
as   to fees may be submitted to the Court.

Signed on:71212019                                                    George Barnstone
                                                                      Judge Presiding




         JAMES BRENDAN KAUFFMAN
         GALLOWAYJOHNSONTOMPKINSBURR & SMITH
         13OI MCKINNEY SUITE I4OO
         HOUSTON TX 77010


                                                                                                                H0l 139 (Rev. 05/01/201   l)
             Case 4:19-cv-03382 Document 1-2 Filed on 09/06/19 in TXSD Page 41 of 50
                                                 Docket Number: 1126859

        JEFFREY ADAMS                                          $      IN THE COI.INTY CIVIL COURT
                                                               $
        VS                                                     $      AT LAW NO. ONE (1)
                                                               $
        FEDNAT INSURANCE COMPANY                               $      HARzuS COLINTY, TEXAS




                                             ORDER FOR TRIAL SETTING



It is hereby ORDERED that this     case is SET for   trial beginning on   0812612019 at 9:30   AM. The Courtroom is located        at
201 Caroline 5tr'floor Houston, TX77002.

It is further ORDERED that PLAINTIFF notif all          attorneys or pro se parties of this ORDER by certified mail, retum
receipt requested immediately

Should the case settle prior to trial, please call the Trial Coordinator at 832-927 -1711.

ATTENTION:
IF THIS CASE IS ELIGIBLE FOR THE FILING OF A DEFAULT JUDGMENT PLEASE BE AWARE THE
DEFAULT MUST BE FILED 14 DAYS BEFORE THE DATE OF TRIAL OR YOU MUST APPEAR BEFORE THE
ruDGE ON THE DAY OF THE TRIAL. FAILURE TO COMPLY WITH THIS NOTICE COULD RESULT IN YOUR
CASE BEING DISMISSED BY THE COURT.




Signed on: 71212019                                                George Barnstone
                                                                   Judge Presiding




       JAMES BRENDAN KAUFFMAN
       GALLOWAYJOHNSONTOMPKINSBURR & SMITH
       1301 MCKINNEY SUITE 14OO
       HOUSTON TX 77010


                                                                                                      Form No. H0l120 (Rev. 06/1912017
              Case 4:19-cv-03382 Document 1-2 Filed on 09/06/19 in TXSD Page 42 of 50
                                                   Docket Number: 1126859

         JEFFREY ADAMS                                         $      IN THE COIjNTY CIVL COURT
                                                               $
         VS                                                    $      AT LAW NO. ONE (r)
                                                               $
         FEDNAT INSURANCE COMPANY                              $      HARRIS COUNTY, TEXAS


                                     ORDER F'OR TRIAL SETTING        rr). r
                     JURY TRIAL SCHEDULING ORDER & NOTICE OF INTENT TO'DISMISS

Failure to comply with this Order may result in dismissal for want of prosecution or default.

1. TRIAL      DATE. It is hereby ordered that this case is set for Trial beginning on 1012112019 at 9:30 AM. The
     Courtroom in located at 201 Caroline 5tl' floor Houston, TX 77002, Should the case settle prior to trial, please call the
     Trial Coordinator at 832-927 -17 11.

2.   PRE-TRIAL CONFERENCE'AND DOCKET CALL. It is hereby ordered that all parties must appear at 9:00 a.m.
     of the Friday immediately preceding the Trial Date. PRIOR TO the Pre-trial Conference, each party is ordered to
     exchange with all other parties their witness lists, their pre-numbered exhibits, their motions in limine, their edited
     page and line excerpts of deposition testimony, their proposed jury charge, and any relevant case law that they are
     relying upon. At the Pre-Trial Conference the Court will rule on any objection to the above, pre-admit exhibits for
     trial, and announce the trial's start time.

3.   DISCOVERY. All discovery requests must be served so that the deadline for responding and/or performing will be
     at least.30 days before the above Trial Date. Parlies may only conduct discovery beldnd this deadline by Rule l1
     agreement or leave of Court. NOTE: Rule 193.6 will be applied and incomplete discovery will not delay the trial.

4.   NOTICE. It     is hereby Ordered that Plaintiff notifz all other parties of this Order by regular and certified mail within
     7 days to the date of this Order.

5.   MINORS. If      a minor child is a parry by next friend or otherwise, defense counsel is Ordered to file on or before 30
     days of the trial date either a Motion and Order to appoint a Guardian Ad Litem or a Motion and Order to waive the
     appointment of a Guardian Ad Litem.




Signed on: 711112019                                               George Barnstone
                                                                   Judge Presiding




        JAMES BRENDAN KAUFFMAN
        GALLOWAYJOHNSONTOMPKINSBURR & SMITH
        1301 MCKINNEY SUITE 14OO
        HOUSTON TX 77OIO


                                                                                                     Form No. H01152 (Rev. 6/19/2017)
Case 4:19-cv-03382 Document 1-2 Filed on 09/06/19 in TXSD Page 43 of 50




  STATE OF TEXAS

  COUNTY OF HARRIS


                                                  DECLARATION
                                                              FOR
                                         UMPIRE APPOINTMENT

  The undersigned request the district court to appoint an umpire for the property located at:


                        2819 N. MAIN STREET, BAYTOWN, TEXAS 77521


            Our appraisers have failed to agree to an umpire, the time period to reach such an
  agreement has passed and we are now requesting that a district judge appoint an umpire.


  Signature:           r                                          Signature:




  Name of Insured: LETICIA SANDOVAL                                       Name of Ins. Co:
                                                                                             GREAT LAKES REINSURANCE


  Appraiser: RAY CHOATE                                                   Appraiser: RANDALL TAYLOR
  Telephone No>: 972-755-1 899                                            Telephone No.: 7 1 3-682-5 1 43
  Fax No.:                                                                Fax No.:

  Insured Appraisal: $                                                    Insured Appraisal:




                                          APPOINTMENT OF UMPIRE

  The following person is appointed umpire:


                                                            Nam                  ( A/iftt(CtjM
                                                             Phone:      la. -xii. 0091.

                 Signed this      22             day of   m±L
                                                                                                        1
                                                            Printed Name:            f2. fir.
                                                                               Judge Presiding




  S \FormsLib\Civil Bureau\Civil Courts & Post Judg\Civcrt\Declaration                                  Rev 07/12/2004
    Case 4:19-cv-03382 Document 1-2 Filed on 09/06/19 in TXSD Page 44 of 50


                 Dick Law Firm
                 Eric B Dick, Attorney at Law
                 (832)207-2007,
                 3701 Brookwoods Dr, Houston, TX 77092




    April 23rd, 2019



    Gabnela De La Rosa
    Civil Ancillary



    Re*     Declaration for Umpire Appointment
            Cause Number 1 1 12204; Leticia Sandoval v Great Lakes Reinsurance (UK) SE,



            Insured:              Leticia Sandoval
            Policy No             GK16390616053
            Date of Loss          08/27/2017
            Location of Loss      2819 Main Street, Baytown, Texas 77521
            Carner                Great Lakes Reinsurance



     Ms. De La Rosa


            Please see the attached Declaration for Umpire Appointment The case appraisers
     are currently at an impasse thus we are requesting that an umpire is appointed, thank you




     RESPECTFULLY,


i



      C
     ERIC B DICK, ATTORNEY AT LAW
Case 4:19-cv-03382 Document 1-2 Filed on 09/06/19 in TXSD Page 45 of 50




                         CERTIFICATE OF CONFERENCE


On April 23, 2019, the case appraisers were unable to come agreement on an umpire or
the time passed to which the appraisers could come to an agreement




Eric B Dick, LL M
SBN 24064316




                            CERTIFICATE OF SERVICE


       I certify that in I served a copy of the above to Insurance Carrier's representative


SIGNED on April 23,2019




                           •4

Eric B. Dick
sbn 24064316
Case 4:19-cv-03382 Document 1-2 Filed on 09/06/19 in TXSD Page 46 of 50




Appraisal
If you and we fall to agree on:
    (a) the value of the property or the amount of loss, as calculated in accordance with the Loss
        Payment provision in Paragraph 4, E. Loss Conditions, BUILDING AND PERSONAL
        PROPERTY COVERAGE FORM; or
    (b) the amount of Net Income and operating expense or the amount of loss as calculated in
        accordance with the Loss Determination provisions in paragraph 3, C. Loss Conditions, In
        either the BUSINESS INCOME (AND EXTRA EXPENSE) COVERAGE FORM or the
        BUSINESS INCOME (WITHOUT EXTRA EXPENSE) COVERAGE FORM,
either you or we may make a written demand for appraisal Appraisal Is a condition precedent to
you bringing suit against us,
In the event of a demand for appraisal, each party shall choose a competent and disinterested appraiser
within 20 days after receiving a written request from the other. During this same time period, the parties
shall proylde to each other in writing the name and contact information for their selected appraiser.
The two appraisers shall select a competent and disinterested umpire.
If such appraisers cannot agree upon an umpire within 15 days after the selection of the second
appraiser, you or we shall request that the choice of a competent and disinterested umpire be made by a
judge Of a district court in the judicial district where the loss occurred You and we may also agree to
delay selection of an umpire until the appraisers have first attempted to reach an agreement on the
disputed items under Paragraphs (a) and (b) in this endorsement Each parly must provide immediate
notice to the other party of any request or motion to a court for appointment of an umpire and any hearing
on that Issue.
Case 4:19-cv-03382 Document 1-2 Filed on 09/06/19 in TXSD Page 47 of 50



                       List of Recommended Umpires


Name               Phone            Website                           Judge
Hon David
                   (713) 755-5125   www jp hctx net/1 -2/judge htm    Yes
Patronella
Hon Joe Stephens   (713) 590-9011   www joestephenslaw com/about/     Yes

Hon Eric Carter    (713) 697-1224   www carter-lawfirm.com/ourteam/   Yes
              Case 4:19-cv-03382 Document 1-2 Filed on 09/06/19 in TXSD Page 48 of 50
                                                 Docket Number: 1126859

         JEFFREY ADAMS                                         $      IN THE COUNTY CIVL COURT
                                                               $
         VS.                                                   $      AT LAW NO. ONE      (l)
                                                               $
         FEDNAT INSURANCE COMPANY                              $      HARzuS COLINTY, TEXAS




                          STATUS CONFERENCE and NOTICE OF INTENT TO DISMISS




It is ordered thata status conference has been set on 1212012019 at 9:30 AM. All parties are ORDERED            to appear for a
status conference on said date. Be prepared to set case for trial and discuss ADR options.

NOTICE OF INTENT TO DISMISS AT STATUS CONFERENCE:

YOUR CASE WILL BE DISMISSED FOR WANT OF PROSECUTION:

    a)   Unless, prior to the conference, all necessary parties have been properly joined or served with citation;

         or

    b)   Upon failure to appear for Status Conference.

Ifyou   have any questions regarding this notice, please contact the Trial Coordinator at832-927-1711.




Signed on:8116/2019                                                George Barnstone
                                                                   Judge Presiding




        JAMES BRENDAN KAUFFMAN
        GALLOWAYJOHNSONTOMPKINSBURR & SMITH
        I3OI MCKINNEY SUITE I4OO
        HOUSTON TX 77OIO


                                                                                                  FormNo. H01135 (Rev. 05/01/2011)
Case 4:19-cv-03382 Document 1-2 Filed on 09/06/19 in TXSD Page 49 of 50
Case 4:19-cv-03382 Document 1-2 Filed on 09/06/19 in TXSD Page 50 of 50
